Beoyi.es, C. J.
1. “A confession of guilt by the accused, freely and voluntarily made, is admissible in evidence against him, although such confession is coupled with the proposition on his part to settle or compromise the case or charge against him, such an offer of settlement not being induced by another.” Hecox v. State, 105 Ga. 625 (31 S. E. 592). In the instant ease a ground of the motion for a new trial complains of the admission of certain evidence over the defendant’s objection that “admissions or propositions made with a view of compromise are not proper evidence and are inadmissible.” If evidence of a confession by the accused is admissible though coupled with an offer by him to settle or compromise the ease, then certainly evidence of “admissions” made by him is likewise admissible, though the admissions be coupled with an offer of compromise or settlement.
2. The verdict was' authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Lulce, J., concurs. Bloodworth, J., absent on account of illness.